Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/07/2022 in which claims 1 and 6 were amended has been entered of record.

Drawings
Previous objection to drawing is withdrawn due to applicant’s replacement of drawings. 

Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 8, the prior art does not teach or suggest either alone or in combination a data edge jumping method applied to a memory system comprising: Step S1, coding data output by the processor to enable total current produced by data transmission through each of the plurality of groups of data lines at the same time to be zero, Step S2, transmitting the coded data through the plurality of groups of data cables, and decoding the data in the memory, wherein a decoder is integrated into the memory, wherein a number of data lines in each group of the plurality of groups of data lines are an even number, wherein the data lines through which data is written to the memory is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTHAN TRAN/Primary Examiner, Art Unit 2825